— In an action to recover damages for personal injuries, etc., based on negligence, breach of warranty and strict products liability, the defendant Chrysler Motor Corporation (hereinafter Chrysler) appeals from so much of an order of the Supreme Court, Kings County (Williams, J.), entered April 16, 1986, as denied its cross motion (1) for an order of preclusion pursuant to *442CPLR 3042 (d), or, in the alternative, directing the plaintiffs to serve a further bill of particulars, and (2) to compel the plaintiffs to produce a certain document.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not abuse its discretion in denying that branch of Chrysler’s cross motion which was to direct the plaintiffs to serve a further bill of particulars. Our review of the record discloses that the plaintiffs’ second supplemental bill of particulars is sufficiently responsive so as to serve the objectives of amplifying the pleadings, limiting the proof, and assisting in the preparation for and avoiding surprise at the trial (see, Abrams v Long Is. Jewish-Hillside Med. Center, 84 AD2d 554, 555; 3 Weinstein-Korn-Miller, NY Civ Prac ¶ 3041.03). Finally, the court properly exercised its discretion in denying, after an in camera review, that branch of Chrysler’s cross motion which was to compel disclosure of a document entitled "exhibit F”. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.